Order entered May 4, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01064-CR

                            LARRY LYNN ROBINSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F14-51103-Y

                                           ORDER
          On March , 2015, this Court ordered court reporter Sharon Hazlewood to file the
reporter’s record in this appeal by 4:00 p.m. on April 6, 2015. To date, Ms. Hazlewood has
neither filed the record nor communicated with the Court regarding the status of the record.
          Accordingly, we ORDER court reporter Sharon Hazlewood to file, by 4:00 P.M. on
MONDAY, MAY 11, 2015, the complete reporter’s record, including all exhibits. We further
ORDER that Sharon Hazlewood not sit as a court reporter until she has filed the record in this
appeal.
          We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,
Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; the Dallas
County Auditor; the Texas Court Reporters Certification Board; and to counsel for all parties.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE